IN THE SUPREME COURT OF GUAM



  GUAM POLICE DEPARTMENT MAJOR FRED M. CHARGUALAF,
                                      Petitioner-Appellant,

                                               v.

             GOVERNMENT OF GUAM RETIREMENT FUND,
                                      Respondent-Appellee.


                           Supreme Court Case No.: CVA19-019
                            Superior Court Case No.: SP0007-18


                                          OPINION


                                Cite as: 2021 Guam 17

                         Appeal from the Superior Court of Guam
                        Argued and submitted on February 12, 2021
                               Via Zoom video conference



Appearing for Petitioner-Appellant:                 Appearing for Respondent-Appellee:
Joshua D. Walsh, Esq.                               Joanne L. Grimes, Esq.
Razzano Walsh & Torres, P.C.                        Carlsmith Ball LLP
139 Murray Blvd., Ste. 100                          1001 Bishop Street, Ste. 2100
Hagåtña, GU 96910                                   Honolulu, HI 96813

                                                    Vincent C. Camacho, Esq.
                                                    Camacho Calvo Law Group LLC
                                                    356 E. Marine Corps Dr., Ste. 201
                                                    Hagåtña, GU 96910
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                              Page 2 of 21


BEFORE: F. PHILIP CARBULLIDO, Chief Justice; ROBERT J. TORRES, Associate Justice;
and ALEXANDRO C. CASTRO, Justice Pro Tempore.


CARBULLIDO, C.J.:

[1]     Petitioner-Appellant Major Fred M. Chargualaf of the Guam Police Department appeals a

decision of the Superior Court upholding a Declaratory Ruling by the Government of Guam

Retirement Fund, which declined to adopt Major Chargualaf’s interpretation of statutes relating to

the definition of “average annual salary” for the computation of pension annuities. Major

Chargualaf appeals on the grounds that the trial court’s interpretation of the relevant statutes is

incorrect and that his due process rights were violated when he was denied a hearing by the

Government of Guam Retirement Fund and discovery by the Superior Court. We disagree and

affirm the judgment of the trial court.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

[2]     The primary facts are not disputed. Fred M. Chargualaf has been employed by the Guam

Police Department (GPD) since 1984 and holds the rank of Major. He is enrolled in the

Government of Guam Retirement Fund (GGRF) Defined Benefit Plan. While Major Chargualaf

was employed by GPD, the Guam Legislature enacted certain pay increases for which Major

Chargualaf was later awarded several lump-sum payments as retroactive compensation. In 2013,

he received $22,848.63 “that was attributable to services he performed in, and credited to, the years

2000–2008.” Record on Appeal (“RA”), tab 11 (Decl. Joshua D. Walsh, Aug. 31, 2018), Ex. B

(Bd. Dirs.’ Dec., Dec. 27, 2017). Major Chargualaf also received $23,886.28 in 2013, $23,886.28

in 2014, and $2,894.38 in 2015 “that was attributable to Law Enforcement Officer (“LEO”)

services performed over, and credited to, the years 2009–2013.” Id. Those lump-sum amounts

were not tied to any credited service performed in the years he received those amounts. The
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                                               Page 3 of 21


amounts of these lump sums are undisputed, and both parties agree that the lump sums were

awarded as retroactive compensation.

[3]      In contemplation of future retirement, Major Chargualaf “asked the Fund to provide him

with an estimate of the annuity benefits he would receive upon his retirement, computed as of an

assumed future retirement date.” RA, tab 5 at 2 (V. Answer to Pet., Apr. 17, 2018). As part of its

calculations and under its interpretation of the requirements of 4 GCA § 8122(a), the Fund

determined that Major Chargualaf’s “average annual salary” for purposes of calculating his

retirement annuity would be approximately $110,440.95. RA, tab 11, Ex. B (Bd. Dirs.’ Dec.)

(average annual salary chart).1 GGRF arrived at this figure using Major Chargualaf’s base salary

for the years 2013, 2014, and 2015, but not including the lump-sum payments received because

“average annual salary is inextricably tied to [an employee’s] performance of creditable service

rather than to the timing of payroll receipts,” and the lump sums in question were “not tied to any

credited service” in the years in which they were paid. RA, tab 11, Ex. B (Bd. Dirs.’ Dec.).

[4]      Major Chargualaf disagreed, believing that the relevant statutes required his annuity to be

calculated using his W-2GUs, to include the retroactive amounts paid to him in 2013, 2014, and

2015 as part of the “salaries” of the years in which they were received. RA, tab 39 at 2 (Dec. &

Order, Aug. 27, 2019). He submitted a Verified Petition for Declaratory Ruling to GGRF under 2

Guam Admin. R. & Regs. (“GAR”) § 3101(5), asking GGRF to declare that his annuity upon

retirement should be calculated accordingly. The GGRF Board of Directors issued a decision on

Major Chargualaf’s request for a declaratory ruling, declining to adopt his interpretation. In the

decision, GGRF informed Major Chargualaf that the decision of the Board was final and “not


         1
            In its Supplemental Excerpts of Record, GGRF included the Verified Petition for Declaratory Ruling of
April 14, 2017, an exhibit of which contained a different figure of approximately $105,600. However, this document
is not part of the record on appeal, and litigants are reminded that they cannot include in their excerpts of record any
documents which do not form part of the record.
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                              Page 4 of 21


subject to reconsideration,” but that he had the “right to request judicial review of the Board’s

decision in accordance with 5 GCA § 9241.” RA, tab 11, Ex. B (Bd. Dirs.’ Dec.).

[5]     Major Chargualaf filed a Verified Petition for Writ of Mandate, asking the Superior Court

to overturn the decision of GGRF and adopt an interpretation of the relevant statutes that would

include lump-sum payments in the salary of the years in which they were received. During a

scheduling hearing, Major Chargualaf asked the court to entertain a motion for discovery, which

GGRF opposed because there was no factual dispute but merely a legal question of statutory

interpretation. The court asked Major Chargualaf to brief the discovery issue alongside his brief

on the merits, but ultimately the court did not address the request for discovery in its Decision and

Order denying the petition. This appeal followed.

                                         II. JURISDICTION

[6]     This court has jurisdiction over an appeal from a final judgment of the Superior Court of

Guam under 48 U.S.C.A. § 1424-1(a)(2) (Westlaw through Pub. L. 117-57 (2021)) and 7 GCA §§

3107 and 3108(a) (2005). However, the trial court did not enter a separate document setting forth

the entry of a final judgment when the Notice of Appeal was filed on September 25, 2019, as

required by Rule 58(a)(1) of the Guam Rules of Civil Procedure. If no separate judgment is

entered, a judgment may be effectively entered, for the purpose of the separate document rule, 150

days after entry on the docket of the underlying Decision and Order. Guam R. Civ. P. 58(b)(2)(B);

Agana Beach Condo. Homeowners’ Ass’n v. Untalan, 2015 Guam 35 ¶ 10. The Superior Court’s

Decision and Order denying Appellant’s Verified Petition for Writ of Mandate resolved all issues

in the litigation and was entered on August 27, 2019, meaning that the judgment was effectively

entered 150 days later on January 24, 2020. Major Chargualaf filed his Notice of Appeal on

September 25, 2019. Although this was prior to the effective entry of judgment, the appeal was
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                               Page 5 of 21


timely because Guam Rule of Appellate Procedure 4(a)(2) treats a notice of appeal filed after the

announcement of a decision or order but before the entry of judgment as filed on the date of and

after the entry. Agana Beach, 2015 Guam 35 ¶ 10. Our jurisdiction is preserved despite the lack

of a renewed notice of appeal. Id.

                                  III. STANDARD OF REVIEW

[7]     Issues of statutory interpretation are reviewed de novo, including an agency’s interpretation

of a statute. Ada v. Guam Tel. Auth., 1999 Guam 10 ¶ 10. We generally review the denial of a

petition for writ of mandate for an abuse of discretion. Agana Beach, 2015 Guam 35 ¶ 12. “But

where there are no facts in dispute and the questions presented for review are strictly questions of

law[,] the court’s review is de novo.” Guam Election Comm’n v. Responsible Choices for All

Adults Coal., 2007 Guam 20 ¶ 23 (citing Guam Fed’n of Teachers ex rel. Rector v. Perez, 2005

Guam 25 ¶ 13).

[8]     Generally, “[the trial] court’s legal conclusion that [an appellant’s] due process rights were

not violated by an unfair administrative hearing is reviewed de novo.” Perez v. Civil Serv. Comm’n

(Guam Dep’t of Educ.), 2018 Guam 25 ¶ 26 (second alteration in original) (quoting Sule v. Guam

Bd. of Dental Exam’rs, 2008 Guam 20 ¶ 11). Although no administrative hearing was conducted,

the question of whether GGRF’s determination violated the due process rights of Major Chargualaf

is likewise reviewed de novo. See Responsible Choices, 2007 Guam 20 ¶ 24 (“Whether a

constitutional right has been violated is considered de novo.”).

                                            IV. ANALYSIS

A. The Trial Court Did Not Err in Upholding GGRF’s Interpretation of the Relevant
   Statutes on the Calculation of Average Annual Salary in Relation to Retirement Benefits

[9]     The primary issue is the correct interpretation of 4 GCA § 8104 and related provisions as

they pertain to the calculation of annuities due under the GGRF Defined Benefit Plan—a question
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                            Page 6 of 21


of law. The parties do not disagree as to the essential facts: Major Chargualaf is a member of the

Defined Benefit Plan and will be eligible to receive an annuity upon retirement. The amounts

earned by Major Chargualaf also are not disputed. Thus, de novo review is appropriate.

[10]    Upon de novo review, we affirm the decision of the Superior Court because (1) GGRF’s

determination is not entitled to Chevron deference; (2) the court was not limited to the rationale

forwarded by GGRF; (3) the plain language of the statute is ambiguous; and (4) the ambiguity can

be resolved through the absurdity doctrine and legislative intent.

        1. No deference due to GGRF’s determination

[11]    Although the theory was advanced before the Superior Court, GGRF does not challenge in

its appellate brief the Superior Court’s finding that Chevron deference does not apply. See

Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984). The Chevron doctrine

applies “only where the legislature ‘understood that the ambiguity would be resolved, first and

foremost, by the agency, and desired the agency (rather than the courts) to possess whatever degree

of discretion the ambiguity allows.’” Port Auth. of Guam v. Civil Serv. Comm’n (Javelosa), 2018

Guam 9 ¶ 8 (quoting City of Arlington, Tex. v. FCC, 569 U.S. 290, 296 (2013)). In other words,

“Chevron deference will apply only where the legislature expressly or implicitly intended it to

apply,” and “interpretive rules” generally do not enjoy such deference. Id. As the trial court

explained, 4 GCA §§ 8139 and 8139.1 “do not appear to be [a] grant of authority by the legislature

for the GGRF to interpret ambiguities in the terms defined in [4 GCA §] 8104, but merely the [sic]

authorized the GGRF to freely control its operations and granted latitude in how it would ensure

the fund remains solvent.” RA, tab 39 at 6 (Dec. & Order, Aug. 27, 2019). The trial court held

that Chevron should not apply because “[i]t is clear from the plain language of Section 8104 that
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                                               Page 7 of 21


the Legislature intended to set specific definitions which would be used by the board in

determining annuity calculations.” Id. at 6–7.

[12]     We agree that Chevron deference does not apply. The definitions do not contemplate

ambiguities that should be resolved by GGRF; rather, they are intended as a complete expression

by the legislature. The definitions of words and phrases in section 8104 apply “unless a different

meaning is clearly indicated by the context.” 4 GCA § 8104 (as amended by Pub. L. 35-068:2

(Feb. 13, 2020)). Language within the “Statement of Legislative Concern” requires GGRF to

submit to the legislature any “recommendations of amendments that need be made to the law

establishing the Fund to protect and preserve the actuarial soundness of the Fund for the benefits

of all its members,” 4 GCA § 8101.1(b) (2005), suggesting that GGRF alone was not given

discretion to resolve definitional ambiguities even if doing so would protect the Fund. Thus, the

Superior Court was correct in finding that Chevron deference does not apply.2

         2. The Trial Court Was Not Limited to the Rationale Forwarded by the Agency for
            Upholding Its Interpretation of a Statute

[13]     Major Chargualaf cites Perez v. Civil Service Commission (Guam Department of

Education), 2018 Guam 25, to argue that the trial court was limited to a “binary choice” between

“accept[ing] the agency’s determination based upon the articulated rationale from the agency, or

reject[ing] the agency determination because the agency’s determination is flawed.” Appellant’s

Br. at 23 (Jan. 13, 2020). Accordingly, Major Chargualaf argues it was error for the trial court to



         2
           GGRF alternatively argues that its determination is due deference because of its status as a trustee. This
argument fails for the same reason that Chevron deference fails—there is no support for the notion that the legislature
intended to vest GGRF with discretion to resolve definitional ambiguities on its own. GGRF quotes Firestone Tire &
Rubber Co. v. Bruch, 489 U.S. 101 (1989), for the proposition that “[a] trustee may be given power to construe disputed
or doubtful terms, and in such circumstances the trustee’s interpretation will not be disturbed if reasonable,”
Appellee’s Br. at 19 (Feb. 26, 2020) (quoting Firestone, 489 U.S. at 111), but offers no proof to its assertion that the
“Legislature explicitly intended to confer great discretion to the Fund in implementing Chapter 8 of Title 4 of the
Guam Code Annotated,” id. at 20. Without a showing of vested discretion, GGRF is not entitled to deference as a
trustee.
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                               Page 8 of 21


go “beyond the developed record” and confirm GGRF’s interpretation not based on a plain

language analysis, as GGRF had argued, but based on the absurdity doctrine, a theory that GGRF

had not advanced. Appellant’s Br. at 2, 22–23.

[14]    However, this argument results from a misreading of a quote from Perez that a reviewing

court “may not substitute its views for those of the [agency], but instead must accept the [agency’s]

findings unless they are contrary to law, irrational, or unsupported by substantial evidence.” Perez,

2018 Guam 25 ¶ 9 (alterations in original) (quoting Fagan v. Dell’Isola, 2006 Guam 11 ¶ 11).

When the quote is followed to its source in Fagan, and indeed to the Ninth Circuit case which

Fagan adopted, it is clear that the “findings” referenced were merely findings of fact; the full quote

from Fagan makes clear that an agency’s conclusions of law are reviewed by the trial court de

novo, meaning that the trial court would not be limited to the agency’s interpretation:

                The trial court was required to review de novo the Commission’s
        conclusions of law. The trial court was also required to affirm the Commission’s
        findings of fact, and any conclusions resulting therefrom, if supported by
        substantial evidence. This is because a reviewing body “may not substitute its
        views for those of the [agency], but instead must accept the [agency’s] findings
        unless they are contrary to law, irrational, or unsupported by substantial evidence.”

Fagan, 2006 Guam 11 ¶ 11 (alterations in original) (quoting Alcala v. Dir., Office of Workers

Comp. Programs, 141 F.3d 942, 944 (9th Cir. 1998)).

[15]    Major Chargualaf also cites to Motor VehicleManufacturers Ass’n of U.S., Inc. v. State

Farm Mutual Automobile Insurance Co., 463 U.S. 29 (1983), for the proposition that “an agency’s

action must be upheld, if at all, on the basis articulated by the agency itself.” Appellant’s Br. at

23 (quoting State Farm, 463 U.S. at 50). However, that case was in the context of agency

rulemaking and rescission of existing rules where delegated by the legislature to the discretion of

the agency, while this matter is closer to administrative adjudication. See City of Arlington, Tex.

v. FCC, 668 F.3d 229, 241 (5th Cir. 2012) (finding that declaratory ruling by FCC establishing
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                            Page 9 of 21


what constituted reasonable time period under Telecommunications Act was “result of

adjudication” rather than notice-and-comment rulemaking). The agency action in State Farm was

the rescission of automotive safety regulations, and the post hoc rationalizations upon which the

court could not uphold the agency’s actions were highly fact-driven assertions unsupported by the

record. See State Farm, 463 U.S. 29. Conversely, the basis of GGRF’s decision here has always

been the retirement fund statutes at 4 GCA § 8101 et seq. The trial court’s use of a canon of

statutory interpretation different from that advanced by GGRF to resolve a pure question of law is

a permissible aspect of de novo review. See Albuquerque Bernalillo Cnty. Water Util. Auth. v.

N.M. Pub. Regul. Comm’n, 2010-NMSC-013, ¶ 50, 148 N.M. 21, 229 P.3d 494 (holding that

because statutory construction is not a matter within appellee’s expertise, appellee’s construction

is not entitled to judicial deference).

[16]    Similarly, Major Chargualaf cites SEC v. Chenery Corp., 318 U.S. 80 (1943), without

considering the full context of that decision. See Appellant’s Br. at 23 (quoting Chenery Corp.,

318 U.S. at 87). That case did establish the rule that “[t]he grounds upon which an administrative

order must be judged are those upon which the record discloses that its action was based,” but this

only extends to those determinations or actions which the agency alone is authorized to make:

        If an order is valid only as a determination of policy or judgment which the agency
        alone is authorized to make and which it has not made, a judicial judgment cannot
        be made to do service for an administrative judgment. For purposes of affirming
        no less than reversing its orders, an appellate court cannot intrude upon the domain
        which Congress has exclusively entrusted to an administrative agency.

Chenery Corp., 318 U.S. at 87–88. Here, statutory interpretation of any ambiguities has not been

exclusively entrusted to the discretion of GGRF, and the trial court—and, consequently, this

court—is not limited to the canons of statutory interpretation initially advanced by GGRF.
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                                             Page 10 of 21


        3. Plain Language Does Not End Inquiry Because Ambiguities Remain

[17]    Statutory interpretation should always begin with the plain language of the statute. Data

Mgmt. Res., LLC v. Office of Pub. Accountability, 2013 Guam 27 ¶ 17; Aguon v. Gutierrez, 2002

Guam 14 ¶ 6. The Superior Court found that the plain language favored Major Chargualaf’s

interpretation because the language of section 8104(i) defining “[a]verage annual salary”

contained “no qualifiers as to amounts that should be excluded, and a plain reading suggests that

any and all amounts received in an annum count.” RA, tab 39 at 8 (Dec. & Order, Aug. 27, 2019).

Nonetheless, the court ultimately found for GGRF because Major Chargualaf’s understanding

would lead to absurd results and frustrate the intent of the legislature. Id. at 7–11; see infra Part

IV.A.4. Major Chargualaf argues that the Superior Court’s determination of the plain language

meaning of 4 GCA §§ 8104 and 8122 is “settled” because it “has not been appealed” by GGRF.

Appellant’s Br. at 9. But issues of statutory interpretation are reviewed de novo, Ada, 1999 Guam

10 ¶ 10, where “no form of appellate deference is acceptable,” Salve Regina Coll. v. Russell, 499

U.S. 225, 238 (1991). Thus, the Superior Court’s legal conclusion on the plain meaning is not

dispositive, and this court may reexamine the issue.

[18]    Title 4 GCA § 8122(a) establishes the formula for calculating the basic retirement annuity

payable to members of the Defined Benefit Plan using the employee’s average annual salary and

number of years of credited service,3 while section 8104 defines the essential terms. “Service shall



        3
            The entire formula is as follows:
                  (1) an amount equal to two percent (2.0%) of average annual salary for each of the first ten
        (10) years of credited service, and two and one-half percent (2.5%) of average annual salary for each
        year, or part thereof, of credited service over ten (10) years;
                 (2) in addition, there shall be added to the amount set forth in Subsection (1) an amount
        equal to Twenty Dollars ($20.00) multiplied by each year of credited service, the total of which shall
        then be reduced by an amount equal to one hundredth of one percent (.01%) of said total for each
        One Dollar ($1.00) that a member’s average annual salary exceeds the amount of Six Thousand
        Dollars ($6,000.00);
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                                       Page 11 of 21


mean actual employment by the Government as an employee for salary or compensation or service

otherwise creditable as herein provided.” 4 GCA § 8104(e). “Salary shall mean the amount

received by an employee for service which shall include allowances for maintenance at the

prescribed rate and any territorial post differential.” Id. § 8104(i). “Average annual salary shall

mean the average of the three (3) highest annual salaries received by a member during his years of

credited service or Six Thousand Dollars ($6,000) whichever is greater.” Id. § 8104(j).

[19]    Major Chargualaf urges us to focus on the word “received” within the definition of average

annual salary, Appellant’s Reply Br. at 17–18 (Mar. 11, 2020), while GGRF places the emphasis

on the phrase “during his years of credited service” together with the definition of “service” in

section 8104(e) and the requirement that “not more than one (1) year service shall be creditable on

account of service rendered during any year.” 4 GCA § 8114 (2005); Appellee’s Br. at 6–9 (Feb.

26, 2020). However, both sides neglect to point out the ambiguity raised by the lack of a definition

provided for “annual salary” despite its importance within the definition of “average annual

salary.”

[20]    The crux of the issue appears to be the definition of “annual salary” and whether it should

be read as the compensation or “salary” received within one year by an employee or what is earned

within one year. The “received” within the definition of “average annual salary” does not resolve

the issue because it refers to “salaries” received by a member during his or her “years of credited

service,” but not when such credited service must occur in relation to the salaries to which they

are credited. The ordinary meaning of “salary” tends to connote a regular amount to be paid to an



                 (3) no basic retirement annuity shall exceed eight-five percent (85%) of average annual
        salary; and
               (4) the basic retirement annuity shall not, in any case, be less than One Thousand Two
        Hundred Dollars ($1,200.00) per year per member.
4 GCA § 8122(a) (as amended by Pub. L. 35-036:XI:4 (Sept. 4, 2019).
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                                         Page 12 of 21


employee in a given period for services performed.4 Thus, contrary to the holding of the Superior

Court, the regular intervals suggested by the ordinary meaning of “salary” seem to support the

interpretation of GGRF that lump-sum payments not attributable to the period in which they are

paid would not constitute “salary” for the year of payment because it would not be part of the

regular agreed compensation. But we cannot simply substitute the ordinary meaning of salary for

that defined by the legislature, even if the statutory definition is more ambiguous than the ordinary

meaning. See Stenberg v. Carhart, 530 U.S. 914, 942 (2000) (“When a statute includes an explicit

definition, we must follow that definition, even if it varies from that term’s ordinary meaning.”).

With the ambiguity of the provided “salary” definition and absent a definition for “annual salary,”

the statute does not yield an unambiguous result, and so this court may turn to other canons of

statutory construction to fill in the gaps.

        4. Major Chargualaf’s Interpretation Would Contravene Legislative Intent

[21]    “[N]otwithstanding the deference due the plain-meaning of statutory language, . . . such

language need not be followed where the result would lead to absurd or impractical consequences,

untenable distinctions, or unreasonable results.” Sumitomo Constr., Co. v. Gov’t of Guam, 2001

Guam 23 ¶ 17 (quoting Bowlby v. Nelson, Civ. No. 83-0096A, 1985 WL 56583, at *2 (D. Guam

App. Div. Sept. 5, 1985)). “Absurdity may result when the legislature drafts a statute using

language that is broader and more sweeping than that which the legislature intended.” Id. Here,

the statutory definition of “salary” is broader than that in Black’s Law Dictionary and arguably

common understanding because it is defined as the “amount received by an employee for service”

with no reference to a fixed or agreed-upon amount or payments at regular intervals. It would not


        4
           Black’s Law Dictionary defines “salary” as “[a]n agreed compensation for services—esp. professional or
semiprofessional services—usu. paid at regular intervals on a yearly basis, as distinguished from an hourly basis.”
Salary, Black’s Law Dictionary (11th ed. 2019). Merriam-Webster defines “salary” as “fixed compensation paid
regularly for services.” Salary, Merriam-Webster, https://www.merriam-webster.com/dictionary/salary.
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                          Page 13 of 21


be unreasonable for the court to interpret the broader language of the definition of “salary” in a

more limited fashion to carry out legislative intent.

[22]    Title 4 GCA § 8101 states:

                The purpose of the [GGRF] is to provide retirement annuities and other
        benefits for the employees of the government of Guam . . . with the objective of
        encouraging qualified personnel to enter and remain in the service of the
        Government, thus effecting economy and efficiency in the administration of the
        Government.

4 GCA § 8101 (2005). GGRF argues that Major Chargualaf’s interpretation would lead to absurd

results because it could cause uneven treatment and differing annuities for members who work the

same job at the same salary for the same amount of time, but who, for one reason or another,

receive their payments at different times. See Appellee’s Br. at 12–13. Major Chargualaf contends

that his own interpretation, although it would lead to outsized annuities for some members, is not

an absurd result because “it does not seem so overwhelmingly absurd to believe that a Guam

Legislator would choose to provide retirement benefit calculations that would earn favor with

members of the retirement fund by increasing the annuity due to them.” Appellant’s Br. at 15.

GGRF counters that the potential impact of the interpretation might increase the annuity for some

members but might decrease the annuity for others depending on the timing of payments.

Appellee’s Br. at 14.

[23]    GGRF argues that adopting Major Chargualaf’s interpretation of the statutes would be

“inconsistent with the purposes and polices of the DB plan” to “be able to provide retirement

benefits to all enrolled employees and their families” because it could further exacerbate the

“unfunded actuarial liability” of GGRF through “pension spiking.” Id. at 14–18. But this should

not affect the court’s analysis if doing so would contradict legislative intent and usurp the

legislative function. The prudence of a particular public policy remains for the sound judgment of
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                            Page 14 of 21


the legislature. We rely on the plain language of these statutes and the policy considerations

contemplated by the legislature.

[24]    The legislature’s stated purpose for the Fund is both to effect “economy and efficiency in

the administration of the Government” and to incentivize qualified employees to enter the service

of the Government by providing for them. 4 GCA § 8101. Although section 8101.1 also reveals

a concern for current excessive levels of benefits compared to other government retirement

systems, the legislature recognized “it may be necessary to maintain current plan benefit levels for

current government employees.” Id. § 8101.1(a). Thus, the only evidence of legislative concern

for the excesses of the DB plan recognizes that it “may be difficult to decrease benefit levels for

current members.” Id. Major Chargualaf was already an existing member when that legislative

concern was adopted, so this court is not persuaded by GGRF’s alarmist tales of other pension

systems that drove localities to bankruptcy when an equally important purpose of motivating

qualified employees is also recognized by the legislature.

[25]    Nonetheless, balancing both legislative objectives supports GGRF’s interpretation of 4

GCA § 8101 et seq.          Major Chargualaf’s interpretation invites the potential for extreme

disproportion between the annuities awarded to similarly situated employees. As an example, a

Port Authority employee was reinstated by court order and awarded nearly four years’ worth of

full back pay. See Port Auth. of Guam v. Civil Serv. Comm’n (Guevara), No. SP0125-13 (Dec. &

Order, Sept. 26, 2016); id. (Dec. & Order, July 2, 2015), aff’d, 2018 Guam 1. If the salary of those

four years were paid to the employee in a single year and included as a single year in the

computation of “average annual salary,” the employee’s annuity could double under Major

Chargualaf’s interpretation compared to that of a similarly situated employee who was not

wrongfully terminated. Such an unpredictable method of calculating retirement annuities would
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                                Page 15 of 21


not meet the stated objective of “encouraging qualified personnel to enter and remain in the service

of the Government,” and disproportionately generous annuities would violate the objective of

economic efficiency. Other sections of the statute show legislative intent to exclude various types

of pay from the annuity calculations. For example, the statute distinguishes “base” and “non-base

pay” and precludes non-base pay, including overtime and bonuses, from the calculation of salary

except for those employees who elected to contribute the required rate to the Fund for non-base

pay before March 29, 1993. See 4 GCA § 8136(c) (2005); RA, tab 11 (Decl. Joshua D. Walsh),

Ex. C (OPA Report No. 16-04, May 2016).

[26]    Applying retroactive compensation towards the “salary” of the year in which the

compensation was earned rather than received keeps retirement annuities linked to the actual value

of service rendered by the member during his or her years of employment and the actual income

that supported the employee. This interpretation is consistent with the objective to motivate

employees by providing for them in retirement or other circumstances without increasing the

burden on GGRF’s resources based on the timing of payments.

B. Discovery Was Not Necessary Because No Factual Dispute Existed

[27]    Major Chargualaf urges this court to find that the trial court erred in failing to address his

request for discovery in its Decision and Order. Appellant’s Br. at 29–30. Major Chargualaf does

not request a remand with instructions to order discovery in his prayers for relief. See Appellant’s

Br. at 33; Reply Br. at 25. Rather, he asks this court to reverse and direct the trial court to interpret

the statute in his favor and grant the writ of mandate. Id. Major Chargualaf contradicts his own

contention that there are factual disputes not resolved by the record on appeal: either the record is

incomplete, and discovery must be had before a final determination on the merits of his arguments;

or there are no factual disputes, and the remaining questions of law may properly be decided by
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                                          Page 16 of 21


this court without further development of the record. Even so, we will briefly address the alleged

process errors.

[28]    Major Chargualaf contends he sought discovery “to understand how GGRF came to the

conclusion it did in its decision” and ensure it followed the procedures required under Guam’s

Administrative Adjudication Law (“AAL”). Reply Br. at 20; Appellant’s Br. at 30. He points to

a West Virginia case which held that the procedural due process rights of a member of a police

pension fund required retained counsel, depositions, the opportunity to argue the case before the

board, and a written statement outlining reasons for the denial of benefits. Barron v. Bd. of Trs. of

Policemen’s Pension & Relief Fund, 345 S.E.2d 779, 784 (W. Va. 1985). Major Chargualaf

highlights that there was no hearing at the agency level, that GGRF made “specific denials of

factual claims he raised in his initial Petition,”5 and that GGRF asserted that its decision to deny

the request was “supported by substantial evidence.” Appellant’s Br. at 30. Major Chargualaf

also argues that the inclusion of the affidavit of Paula Blas is a proffer of factual evidence he should

be able to test through “the adversarial process or the rigors of discovery.” Id. at 31.

[29]    GGRF asserts that “there are no questions of fact at issue in the instant case” and that the

issue of how the Fund’s interpretation of the statute came to be adopted by the Board is “not

relevant to the issue at hand.” Appellee’s Br. at 27–28. GGRF rightly points out that Barron is

distinguishable in several ways from this case. Appellee’s Br. at 26. First, Barron involved a

determination of eligibility for disability benefits, whereas there was no dispute here about Major

Chargualaf’s eligibility for the retirement benefit—merely the amount due. Second, the parties in

Barron disagreed about the extent of the member’s disability—a factual determination—while the

parties here agree to the basic facts surrounding Major Chargualaf’s employment and the nature


        5
          Major Chargualaf does not identify to which denials he refers, and there does not appear to be any denials
of the amount of or circumstances under which the lump-sum payments were made.
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                             Page 17 of 21


and amounts of the payments made to him. Finally, GGRF points out that the employee in Barron

was prevented from obtaining and presenting evidence supporting his disability, whereas here the

“record demonstrates the extensive research conducted by the Fund before issuing its decision.”

Appellee’s Br. at 26. GGRF also highlights that Major Chargualaf’s opening brief argued that the

affidavit submitted is “of no consequence, since Paula Blas is not the Retirement Fund.”

Appellee’s Br. at 27; Appellant’s Br. at 31.

[30]    The record is undeveloped insofar as it is unclear by what process GGRF arrived at its own

interpretation of the statute and denied the petition. Yet because we review de novo the merits of

the statutory interpretation, an analysis of GGRF’s own process of interpretation is unnecessary to

the disposition of this case.

[31]    There is no factual dispute, and the primary remaining question is a matter of law. Guam

Rule of Civil Procedure 26(a)(1)(E)(xx) provides that proceedings for writs are exempt from initial

discovery requirements “unless otherwise ordered by the court.” Rule 26(b)(1) provides that the

scope of discovery includes “any matter, not privileged, that is relevant to the claim or defense of

any party,” but Rule 26(b)(2) provides that the use of discovery “shall be limited by the court if it

determines that: . . . (iii) the burden or expense of the proposed discovery outweighs its likely

benefit.” Other than vague references to GGRF’s process, Major Chargualaf does not identify

what particular evidence he would request if granted the opportunity. See Reply Br. at 23–24. At

the hearing, Major Chargualaf requested discovery “to show actually how the Fund has done these

calculations in the past, [because] it would be useful for the Court to actually weigh the veracity

of the legal contentions of ‘This is how we’ve always done it.’” Transcripts (“Tr.”) at 4

(Scheduling Conf., June 26, 2018). If allowed, this could involve extensive discovery of the

confidential personnel files of hundreds of Government of Guam employees who are otherwise
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                              Page 18 of 21


not connected to this case. The burden would be substantial, and its likely benefit minimal, given

our authority to review the statutory interpretation de novo and our primary concern of legislative

intent.

[32]      We do not remand and order discovery because Major Chargualaf did not request discovery

in his prayers for relief, the primary facts are not disputed, the process by which GGRF adopted

its interpretation is only minimally relevant, and allowing discovery on previous GGRF

calculations would be unduly burdensome compared to any benefit.

C. Major Chargualaf’s Due Process Rights Were Not Violated When GGRF Issued Its
   Determination on His Petition for a Declaratory Ruling without Holding a Hearing

[33]      Finally, Major Chargualaf asserts that his due process rights were violated by the lack of a

hearing at the agency level. Appellant’s Br. at 3. However, this is not a traditional administrative

due process case where the challenged agency decision involves a challenged factual

determination along with a legal interpretation. The cases cited by Major Chargualaf all involved

disputed facts decided upon by the agency, while the parties here agree to the essential facts of

Major Chargualaf’s employment status, eventual eligibility for retirement benefits under the DB

Plan, the payment he received, and the nature of those payments as retroactive compensation. The

only remaining question about the amount of Major Chargualaf’s retirement benefits was a matter

of law.

[34]      GGRF does not contest that it is subject to Guam’s AAL codified in Title 5, Chapter 9 of

the Guam Code Annotated, but the procedure of 5 GCA § 9200 et seq. applies only when the “legal

rights, duties or privileges of specific parties are required by law to be determined after an agency

hearing.” 5 GCA § 9200 (2005); see also Perez, 2005 Guam 25 ¶ 36. Major Chargualaf states,

“That body of law contemplates the holding of a hearing before the determination by the
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                             Page 19 of 21


Retirement fund of Major Chargualaf’s rights,” but he does not identify where under law GGRF

declaratory rulings must be made only after an agency hearing. See Appellant’s Br. at 25.

[35]    Major Chargualaf contends that the Superior Court erred in relying on the fact that 2 GAR

§ 3101(5), which governs declaratory rulings by GGRF, does not require a hearing because it

ignored “the great weight of authority that requires a hearing and notice when vested property

rights, such as pension benefits, are at stake.” Appellant’s Br. at 26. Major Chargualaf appears to

argue that Title 2, Chapter 9 of the Guam Administrative Rules and Regulations is unconstitutional

because it does not require a hearing before GGRF may issue a declaratory ruling. However, the

property right of Major Chargualaf to his retirement benefits has never been in controversy, merely

the proper interpretation of an ambiguity in the calculation of that benefit. As GGRF frames it,

there was no risk of a deprivation of property, and he had no right to due process protections

because “Mr. Chargualaf has not demonstrated any legal claim to his proffered calculation,” which

should not be conflated with a “vested pension.” Appellee’s Br. at 21–22.

[36]    Even if the difference in calculated benefits under the disputed interpretations amounted to

a vested property interest, due process does not always require an extensive hearing even when

property rights are in jeopardy. “The base requirement of the Due Process Clause is that a person

deprived of property be given an opportunity to be heard ‘at a meaningful time and in a meaningful

manner.’” Buckingham v. Sec’y of U.S. Dep’t of Agric., 603 F.3d 1073, 1082 (9th Cir. 2010)

(quoting Brewster v. Bd. of Educ. of Lynwood Unified Sch. Dist., 149 F.3d 971, 984 (9th Cir.

1988)). In Carlson v. Perez, 2007 Guam 6 ¶¶ 35–37, we adopted the standards established by the

U.S. Supreme Court in Mathews v. Eldridge, 424 U.S. 319 (1976), that “resolution of the issue

whether the administrative procedures provided . . . are constitutionally sufficient requires analysis

of the governmental and private interests that are affected.” Mathews, 424 U.S. at 334. When
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                              Page 20 of 21


determining whether due process has been afforded through the administrative process, courts

must consider (1) the private interest affected; (2) the risk of erroneous deprivation of such interest

through the recognized procedures, and the probable value of any additional or substitute

procedural safeguards; and (3) the government’s interest, including the function involved and any

burdens that additional or substitute requirements would entail. Id. at 335.

[37]    Here, Major Chargualaf had a full opportunity through his petition for a declaratory ruling

to submit his legal arguments before GGRF as to why his interpretation should prevail. Because

no essential facts were at issue, an evidentiary hearing would not have provided any additional

information necessary to resolve the pure question of law, and therefore would have provided no

additional safeguard to any property interest. Further, 2 GAR § 3101(5)(d) provided an additional

procedural safeguard permitting Major Chargualaf to appeal the decision of GGRF to the Superior

Court, a right of which he availed himself. Major Chargualaf received a meaningful opportunity

to be heard both through the Verified Petition for a Declaratory Ruling before GGRF and the

Verified Petition for a Writ of Mandate before the Superior Court, and his due process rights were

not violated.

[38]    GGRF was required by 2 GAR § 3101(5)(d) to decide the Petition for Declaratory Ruling

within 90 days but failed to issue its decision until 252 days after receiving Major Chargualaf’s

petition. See RA, tab 39 at 4 (Dec. & Order, Aug. 27, 2019); Appellant’s Br. at 25. GGRF

attributed part of the delay to Major Chargualaf’s failure to provide detailed payroll information

in his petition and the subsequent need for GGRF to work with the Guam Department of

Administration to obtain the necessary records. Appellee’s Br. at 24–25. No actual prejudice

resulted from the delay because Major Chargualaf has yet to retire and begin receiving benefits,

and his right to appeal was not hindered by the delay. See RA, tab 39 at 5 (Dec. & Order, Aug.
Chargualaf v. Gov’t of Guam Ret. Fund, 2021 Guam 17, Opinion                          Page 21 of 21


27, 2019).     Although GGRF’s decision exceeded the 90-day limit for a response, Major

Chargualaf’s due process rights were not violated because there was an explanation for the delay

and because no actual prejudice resulted.

                                          V. CONCLUSION

[39]    The trial court did not err because (1) GGRF’s interpretation of Title 4, Chapter 8 of the

Guam Code Annotated is consistent with legislative intent, (2) discovery was unnecessary at the

trial court level, and (3) Major Chargualaf was not deprived of due process when GGRF followed

the administrative procedures of 2 GAR § 3101. Therefore, we AFFIRM the denial of the petition

for a writ of mandate.




                     /s/                                                  /s/
             ROBERT J. TORRES                                  ALEXANDRO C. CASTRO
              Associate Justice                                  Justice Pro Tempore



                                                 /s/
                                      F. PHILIP CARBULLIDO
                                            Chief Justice